18-31645-jpg   Doc   FILED 11/05/20   ENTERED 11/05/20 14:54:06   Page 1 of 6
18-31645-jpg   Doc   FILED 11/05/20   ENTERED 11/05/20 14:54:06   Page 2 of 6
18-31645-jpg   Doc   FILED 11/05/20   ENTERED 11/05/20 14:54:06   Page 3 of 6
18-31645-jpg   Doc   FILED 11/05/20   ENTERED 11/05/20 14:54:06   Page 4 of 6
                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   TOLEDO DIVISION

 In Re:                                           Case No. 18-31645-jpg

 Stephen Joseph Stanley, Jr., aka Stephen J
 Stanley, Jr., aka Stephen Stanley, Jr., aka
 Stephen Stanley                                  Chapter 13
 Jamie Lois Stanley, aka Jamie L. Stanley, aka
 Jamie Stanley

 Debtors.                                         Judge John P. Gustafson

                                  CERTIFICATE OF SERVICE

I certify that on November 5, 2020, a true and correct copy of this Notice of Mortgage Payment
Change was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Michael P. Dansack, Jr., Debtors’ Counsel
          mdansack@gallonlaw.com

          Elizabeth A. Vaughan, Trustee
          13ecfnotices@chapter13toledo.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Stephen Joseph Stanley, Jr., Debtor
          3942 Latcha Rd.
          Millbury, OH 43447




 18-31645-jpg        Doc     FILED 11/05/20      ENTERED 11/05/20 14:54:06        Page 5 of 6
    Jamie Lois Stanley, Debtor
    3942 Latcha Rd.
    Millbury, OH 43447

                                        Respectfully Submitted,

                                        /s/ Molly Slutsky Simons
                                        Molly Slutsky Simons (0083702)
                                        Sottile & Barile, Attorneys at Law
                                        394 Wards Corner Road, Suite 180
                                        Loveland, OH 45140
                                        Phone: 513.444.4100
                                        Email: bankruptcy@sottileandbarile.com
                                        Attorney for Creditor




18-31645-jpg   Doc    FILED 11/05/20   ENTERED 11/05/20 14:54:06      Page 6 of 6
